Name: COMMISSION REGULATION (EC) No 317/97 of 20 February 1997 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  trade policy;  cooperation policy
 Date Published: nan

 No L 51 /42 HEN~1 Official Journal of the European Communities 21 . 2. 97 COMMISSION REGULATION (EC) No 317/97 of 20 February 1997 fixing the export refunds on cereals and on wheat or rye flour, groats and meal Whereas the refund must be fixed once a month; whereas it may be altered in the intervening period; Whereas it follows from applying the detailed rules set out above to the present situation on the market in cereals , and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 (2) thereof, Whereas Article 13 of Regulation (EEC) No 1766/92 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products in the Community may be covered by an export refund; Whereas the refunds must be fixed taking into account the factors referred to in Article 1 of Commission Regula ­ tion (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 95/96 (4); Whereas, as far as wheat and rye flour, groats and meal are concerned, when the refund on these products is being calculated, account must be taken of the quantities of cereals required for their manufacture ; whereas these quantities were fixed in Regulation (EC) No 1501 /95; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/92, excluding malt, exported in the natural state, shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 21 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 February 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24 . 5 . 1996, p. 37. 0 OJ No L 147, 30 . 6 . 1995 , p. 7 . 4) OJ No L 18 , 24. 1 . 1996, p. 10 . 21 . 2 . 97 EN Official Journal of the European Communities No L 51 /43 ANNEX to the Commjssion Regulation of 20 February 1997 fixing the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amount of refund Product code Destination (') Amount of refund 0709 90 60 _ 1008 20 00 9000 0712 90 19    1101 00 11 9000   1001 10 00 9200   1101 00 159100 01 20,00 1001 10 00 9400 01 0 1101 00 159130 01 18,50 1001 90 91 9000   1101 00 159150 01 17,00 1001 90 99 9000 03 6,50 1101 00 159170 01 16,00 02 0 1101 00 159180 01 15,00 1002 00 00 9000 03 21,00 1101 00 159190   02 0 1101 00 90 9000   1003 00 10 9000   1102 10 00 9500 01 41,00 1003 00 90 9000 03 17,50 1102 10 00 9700   02 0 1102 10 00 9900   1004 00 00 9200   1103 11 10 9200 01 9,00 (2) 1004 00 00 9400   1103 11 10 9400  -o 1005 10 90 9000   1103 11 10 9900   1005 90 00 9000   1103 11 90 9200 01 9,00 (2) 1007 00 90 9000   1103 11 90 9800   (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland and Liechtenstein . ( 2) No refund is granted when this product contains compressed meal . NB: The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7. 1992, p. 20).